—In a proceeding pursuant to Education Law § 3020-a to vacate the determination of a hearing officer, dated August 1, 2002, finding the petitioner, a tenured teacher, guilty of misconduct warranting termination, the petitioner appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated January 22, 2003, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contentions, the Supreme Court properly, in effect, denied the petition to vacate the determination that he was guilty of misconduct warranting termination (see Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214 [1996]; Matter of Syquia v Board of Educ. of Harpursville Cent. School Dist., 80 NY2d 531 [1992]). S. Miller, J.P., Luciano, Adams and Townes, JJ., concur.